Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1-17 are currently pending. Claims 3 and 16 have been amended by Applicants’ amendment filed 04-28-2022. No claims have been added or canceled by Applicants’ amendment filed 04-28-2022.

Applicant's election with traverse of Group II, claims 3 and 14-17, drawn to pharmaceutical composition containing biologically active combinatorial derivatives of polysaccharides comprising a lysine amino acid base; and the election of Species with traverse as follows: 
Species (A): Applicant has not provided a maximum of ten (10) derivatives of polysaccharides comprising specific structure having all relevant substitutions and covalent modifiers as requested in the Requirement for Election/Restriction (claim 1); 
Species (B): wherein carboxymethyl cellulose is used as the starting polysaccharide (claim 5); and
Species (C): wherein the whole combinatorial mixture of polysaccharide derivatives is included in the pharmaceutical composition and is used as an anti-viral agent (claim 16), in the reply filed on January 5, 2022 was previously acknowledged.  

Claims 1, 2 and 4-13 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 5, 2022.

Claims 14, 15 and 17 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement is still deemed proper and is therefore made FINAL.

Product-by-Process
Amended independent claim 3 (filed April 28, 2022) recites a pharmaceutical composition comprising: a biologically active supramolecular undivided combinatorial mixture of substituted polysaccharide derivatives obtained by simultaneous combinatorial modification of a polysaccharide with at least two covalent modifiers, and lysine, such that the instant claims are determined to be product-by-process claims. It is noted that the structural elements of the biologically active supramolecular undivided combinatorial mixture of substituted polysaccharide derivatives, is obtainable by multiple routes. Thus, the burden is placed upon the Applicants to establish a patentable distinction between the claimed and referenced products. Moreover, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). See also MPEP §2113.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claim 3 and 16 are under consideration to which the following grounds of rejection are applicable. 

Terminal Disclaimers
Applicants filing of an electronic terminal disclaimer to obviate provisional non-statutory double patenting rejections over US Patent Nos. 11191767 and 11160878; and US Patent Application Nos. 
16/771,467 and 16/954,854 filed on April 28, 2022 is acknowledged.
The terminal disclaimer review mailed April 29, 2022 indicates that the terminal disclaimers have been disapproved by the Office. 

Priority
The present application filed June 10, 2020 is a 35 U.S.C. 371 national stage filing of 
International Application No. PCT/RU2017/000422, filed June 16, 2017.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed April 28, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or 
objection not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections
Double Patenting
(1)	The provisional rejection claims 3 and 16 is maintained on the ground of nonstatutory double patenting as being unpatentable over:
	(i)	Claims 1-27 of copending US Patent Application No. 16/954,854; 
	(ii)	Claims 1-9 of copending US Patent Application No. 16/771,467, for the reasons already of record.


(2)	The rejection of claims 3 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
(i)	Claims 1-3 of US Patent No. 11191767; and
(ii)	Claims 1-30 of US Patent No. 11160878.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of US Patent Application 16/771,573; and US Patent Nos. 11191767 and 11160878 for the reasons of record.

Response to Arguments
Applicant’s arguments filed January 13, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant has filed a terminal disclaimer regarding the patent applications and patents at issue (Applicant Remarks, pg. 7, last full paragraph; and pg. 8, first full paragraph).
Regarding (a), it is noted that the review decision regarding the terminal disclaimers filed April 28, 2022 was disapproved by the Office on April 29, 2022. Thus, the claims remain rejected for the reasons already of record.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 3 and 16 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 3 is indefinite for the recitation of the term “biologically active” in line 2 because it is unclear as to the type and/or amount of biological activity that is required, and/or what combinatorial mixtures meet the test for ‘biological activity’ of supramolecular undivided combinatorial mixtures of substituted polysaccharides. MPEP2107.02(II)(A) indicates that a statement that a composition has an unspecified "biological activity" or that does not explain why a composition with that activity is believed to be useful fails to set forth a "specific and substantial utility." Additionally, MPEP 2107.03(I) states that evidence of pharmacological or other biological activity of a compound will be relevant to an asserted therapeutic use if there is a reasonable correlation between the activity in question and the asserted utility. Thus, it is unclear whether the term “biological activity” refers to any combinatorial mixture as recited (e.g., all combinatorial mixtures are biologically active); whether the term refers to the presence of a combinatorial mixture in a vial, in a subject, in an assay, etc.; whether the term is intended to refer to all activities and/or to a specific activity such as antibiotic, antimicrobial, or antihistamine activity; and/or whether the term refers to specific or different combinatorial mixtures and, thus, the metes and bounds of the claim cannot be determined.
Claim 3 is indefinite for the recitation of the term “undivided combinatorial mixture” in line 2 because it is unclear as to what mixtures qualify as comprising an “undivided combinatorial mixture”; and whether the term refers to mixtures of derivatives having any structure that are not purified; whether the term refers to pooled mixtures of polysaccharide derivatives that are not separated/divided into separate wells, tubes, channels, chips, assays, etc.; whether the term refers to unresolved diastereomers, isomers, stereoisomers, enantiomers, etc.; and/or what kind of mixture of derivative compounds makes up an “undivided combinatorial mixture” and, thus, the metes and bounds of the claim cannot be determined.
Claim 3 is indefinite for the recitation of the term “polysaccharide derivatives” in line 3 because it is unclear as to the structures that encompass “polysaccharide derivatives”; and whether the term refers to a mixture comprising polysaccharides modified in any way and to any extent; whether the term includes mixtures of monosaccharides, disaccharides and polysaccharides; whether the term includes all compounds resulting from the degradation and/or synthetic modification of one or more polysaccharides, etc. and, thus, the metes and bounds of the claim cannot be determined.
Claim 3 is indefinite for the recitation of the term “simultaneous combinatorial modification of a polysaccharide with at least two covalent modifiers” in lines 3-4 because it is unclear what is being simultaneously combinatorially modified; and whether the polysaccharide is being modified by at least two covalent modifiers (e.g., nucleotides and enzymes); whether the polysaccharide itself comprises two covalent modifiers that are simultaneously combinatorially modified (e.g., an amine and an ester); and/or a mixture of reactions thereof and, thus, the metes and bounds of the claim cannot be determined.
Claim 3 is indefinite for the recitation of the term “maximal number of combinations” in line 5 because the term “maximal” is relative terms that renders the claim indefinite. The term “maximal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite number of combinations as compared to some other value that qualifies as an “maximal number of combinations”, such that one of ordinary skill in the art would not be reasonably appraised of the scope of the invention. Moreover, it is completely unclear as to what “combinations” are being maximized, and whether the term refers to a maximal number of combinations of substituted polysaccharide derivatives; combinations of biologically-active supramolecular undivided combinatorial mixtures; combinations of covalent modifiers; and/or combinations of reaction conditions and, thus, the metes and bounds of the claim cannot be determined.
Claim 16 is indefinite for the recitation of the term “antiviral properties” in line 3 because it is unclear as to what properties are encompassed by the term “antiviral properties”; and whether the term refers to any amount biological activity against viral agents (including smothering them with 1 kg of mixture); whether the term refers to structural properties (e.g., certain molecular weight range, nitrogen containing, etc.); to particular ADME properties (e.g., solubility, melting point, IC50, etc.); or whether the term refers to some other properties and, thus, the metes and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 101
The rejection of claims 3 and 16 is maintained under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See; Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg /FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at: http://www.uspto.gov/patents/law/exam/mdc_ examples_ nature-based _products.pdf (“Nature-Based Products Examples”).  This rejection is proper.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: (1) whether the claim is directed to one of the four categories recited in §101; (2) whether the claim recites or involves a judicial exception (i.e., a law of nature, natural phenomenon, or natural product); and (3) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In the instant case, the claims encompass naturally occurring products and/or non-naturally occurring products which do not possess markedly different characteristics such as different biological or pharmacological functions or activities, chemical or physical properties and or structure/function and form including compositions comprising mixtures of two or more derivatives of polysaccharides. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception. 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claims as a whole, claims 3 and 16 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
In the instant case, claim 3 is broadly directed to a pharmaceutical composition comprising a biologically active supramolecular undivided combinatorial mixture of substituted polysaccharide derivatives obtained by simultaneous combinatorial modification of a polysaccharide with at least two covalent modifiers; and lysine. 
Beginning with Step I of the analysis, which asks whether the claimed invention falls within a statutory category, such that the instant claims are directed to a composition of matter, thus, the instant claims are directed to a statutory category. Step I [YES].
Proceeding to Step IIA – Prong One of the analysis, which asks if the claimed invention is directed to a judicial exception, such that claims 3 and 16 are drawn to a pharmaceutical composition comprising biologically active supramolecular undivided combinatorial mixture of substituted polysaccharide derivatives; and lysine, such that the supramolecular undivided combinatorial mixture of substituted polysaccharide derivatives encompass naturally occurring products and/or non-naturally occurring products which do not possess markedly different characteristics such as different biological or pharmacological functions or activities, chemical or physical properties and/or structure/function and form from naturally occurring mixtures of substituted polysaccharide derivatives; as well as, an abstract idea in the form of mental processes including observation, evaluation, judgement and opinion in determining that the composition, which comprises no specific mixture and/or structure of supramolecular undivided combinatorial mixture of polysaccharide derivatives, is biologically-active including possessing antiviral properties. The claims recite a pharmaceutical composition comprising biologically active combinatorial derivatives of polysaccharides, such that the claims broadly directed to naturally occurring products and/or non-naturally occurring products which do not possess markedly different characteristics such as different biological or pharmacological functions or activities, chemical or physical properties and/or structure/function and form than what occurs in nature. Step IIA – Prong One [YES].
Step IIA - Prong Two asks whether the claim recites additional elements that integrate the exception into a practical application of the exception. In the instant case, the claims are directed to a judicial exception in the form of naturally occurring products and/or non-naturally occurring products which do not possess markedly different characteristics such as different biological or pharmacological functions or activities, chemical or physical properties and or structure/function and form including biologically active supramolecular undivided combinatorial mixture of substituted polysaccharide derivatives; and an abstract idea. Claim 3 recites: “a pharmaceutical composition comprising: biologically active supramolecular undivided combinatorial mixture of substituted polysaccharide derivatives” in lines 1-4; “obtained by simultaneous combinatorial modification of a polysaccharide with at least two covalent modifiers under conditions selected to generate a maximal number of combinations” in lines 3-5; and “lysine” in line 6; while claim 16 recites “wherein the pharmaceutical composition has antiviral properties” in lines 1-3, which resemble “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)), and are analogous to “organizing information through mathematical correlations” (i.e. Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)); and are examples of “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and resembles “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Thus, the broadly recited claims do not integrate the judicial exceptions into a practical application of the exception. Step IIA – Prong Two [NO].
Proceeding to Step IIB of the analysis: the question then becomes what element or what combination of elements is sufficient to amount to significantly more than the judicial exception? The instant independent claim is recited at a high level of generality, such that substantially all practical applications of the judicial exception related to pharmaceutical compositions comprising combinatorial derivatives of polysaccharides are covered. For instance, the claims are recited without any specificity as to the identity of the pharmaceutical composition (e.g., injection, pill, solution, patch, excipient composition, solvents, etc.); the biological activity (e.g., indigestion producing; topical antiseptic; anti-inflammatory, antibiotic, antiviral, sleep aid, a selective inhibitor, a stimulator, etc.); the supramolecular structure; how the derivatives are not divided; the type, number and location of substitutions on each polysaccharide derivative; the structure of the derivatives encompassed by the claim; the type of mixture (e.g., solution, solid, crystalline, etc.); the subject to which the composition is administered (e.g., humans, rats, mammals, mice, cows, fish, etc.); the element comprising a lysine (e.g., the composition, the derivatives of polysaccharides, claim 1, etc.); any additional carrier molecules or encapsulant; the two covalent modifiers; the combinatorial modification; the polysaccharide; the mixture; the conditions selected; the method of generating; the object for which maximal number of combinations is generated; and/or the purpose, number, amount, and/or location of the lysine amino acids.
The claims amount to nothing more than encompassing unidentified and undefined supramolecular undivided combinatorial mixtures of substituted polysaccharide derivatives comprising completely unknown structures, wherein supramolecular undivided combinatorial mixtures of substituted polysaccharide derivatives of naturally occurring polysaccharides are well known, purely conventional or routine in the art. For example, methods of modifying certain synthetic an naturally occurring biocompatible materials to make polymerizable microcapsules containing biological material therein, composites of said polymerizable materials, and apparatus for making microcapsules containing biological cells coated with said polymerizable material or with composites thereof, such that the invention relates to drug delivery systems as well as, bio-adhesives and wound dressings including a process of synthesizing a polymerizable biocompatible material comprises chemically modifying biocompatible material selected from a lipid, polycation or polysaccharide having a reactive functionality thereon, and then contacting the resulting modified biocompatible material with a free radical initiating system under free radical producing conditions, wherein reactive functionalities contemplated include hydroxyl, carboxyl, primary or secondary amine, aldehyde, ketone or ester groups, such that these groups are required in order to introduce at these sites, the appropriate polymerizable substituent, wherein biocompatible materials include polysaccharides such as alginate, high M-content alginates, polymannuronic acid, polymannuronates, hyaluronic acid, chitosan, chitin, cellulose, starch, glycogen, guar gum, locust bean gum, dextran, levan, inulin, cyclodextran, agarose, xanthan gum, carageenan, heparin, pectin, gellan gum, scleroglucan, and the like; polycations such as polyamino acids [e.g., polyhistidine, polylysine, polyornithine, polyarginine, polyalanine-polylysine, poly(histidine, glutamic acid), polyalanine-polylysine, poly(phenylalanine, glutamic acid), polyalanine-polylysine, poly(tyrosine, glutamic acid)-polyalanine-polylysine, collagen, gelatin, and the like]; random copolymers of: arginine with tryptophan, tyrosine or serine; glutamic acid with lysine; glutamic acid with lysine, ornithine, or mixtures thereof; and the like; polymers containing primary amine groups, etc. were known in the art as evidenced by Soon-Shiong et al.  (US5705270, issued January 6, 1998; col 3, lines 6-18; col 6, lines 44-67; and col 7, lines 1-10). Moreover, pharmaceutical compositions comprising: at least one aminoglycoside antibiotic (monosaccharide or disaccharide) and: (a) at least one ion chelating agent used for inhibiting particulate formation, or (b) at least one buffer, or (c) at least one ion chelating agents and at least one buffer simultaneously, wherein the composition is for use in controlling microbial infection can be formulated into a solution, or combined with at least one beta-lactam antibiotic, or combined with at least one of the beta-lactam antibiotic and at least one beta-lactamase inhibitor into a solution in a container including streptomycin, dibekacin, kanamycin, tobramycin, amikacin, arbekacin, gentamicin, Sagamicin, isopamicin, sisomicin, netilmicin, neomycin, paromoycin, etimicin, astromicin, ribostamycin, micronomicin, spectinomycin, or a pharmaceutically acceptable salt or hydrate thereof; the ion-chelating agent, which inhibits aggregate particle formation, is ethylene-diamine tetraacetic acid (EDTA), diethylenetriaminepentaacetic acid (DTPA), hydroxyethylethylene-diaminetriacetic acid (HEDTA), or a pharmaceutically acceptable salt thereof; any other organic monoacid system, arginine system or any other amino acid system, tris/HCl system, or any other pharmaceutically acceptable buffer system; and the at least one the -lactam antibiotic is, without limitation, cefalothine, cefaloridine, cefazolin, cefapirin, cefaloglycin, cefalexin, cefadroxil, cefaclor, cefamandole, cefsulodine, cefoperazone, cefuroxime, cefotaxime, ceftizoxime, cefimenoxime, ceftriaxone, cefuzonam, cefixime, ceftazidime, ceftibuten, cefodizime, cephalosporin, cefpirome, cefepime, cefclidin, cefoxitin, cefimetazol, cefbuperazone, cefotetan, latamoxef, flomoxef, loracarbef, cefaloridine, latamoxef, cefiminox, cefpiramide, cefonicid, ceforanide, cefacetrile, cefathiamidine, pheneticillin, propicillin, azidocillin, trityl penicillin, methicillin, nafcillin, oxacillin, cloxacillin, dicloxacillin, flucloxacillin, mecillinam, adicillin, amplicillin, amoxicillin, ticarcillin, carbenicillin, sulbenicillin, hetacillin, apalcillin, mezlocillin, temocillin, formidacillin, aspoxicillin, lenampicillin, azlocillin, piperacillin, pivampicillin, furbenicillin, phenoxymethy, penicillin, apalcillin, nafcillin, metampicillin, or a pharmaceutically acceptable salt or hydrate thereof as evidenced by Zhang et al. (US20090156517; Abstract; and paragraphs [0005]; [0017]-[0018]; and [0021]); and it was known that biopolymers produced by Coriolus versicolor are protein-bound polysaccharides (CPS) that are known to display a wide range of biological activities such as anti-cancer agents, immunopotentiators, and biological response modifiers; and mycelial biomass from fermentation broth was separated by centrifugation and the supernatant added to four volumes of ethanol to precipitate extracellular polysaccharide (EPS), wherein the mycelial biomass pellet was heated in water to release the intracellular polysaccharide (IPS); freeze-dried samples of EPS and IPS were redispersed in trifluoroacetic acid and heated such that hydrolyzed samples were evaporated and sugar components of the polysaccharides was determined using an HPLC platform, wherein both EPS and IPS were able to significantly induce cytokine production (interleukin 12 and  interferon) in murine splenocytes in vitro; and that the amino acids in IPS included lysine as evidenced by Cui et al. (J. Ind. Microbiol. Biotechnol., 2007, 34, 393-402; pg. 393, Abstract; pg. 393, col 2; last full paragraph, lines 1-6; pg. 395, col 2; first full paragraph, lines 1-8; pg. 396, col 1, first full paragraph; and pg. 399, col 2, last partial paragraph); and that the combinatorial production of a library of poly-saccharides is known in the art including the production of a library of heparan sulfate (HS) derivatives comprising a combination of chemical modification steps such as at least three modification steps selected from A to O, such that a combination of modified saccharides are modified by attachment of certain chemical groups at various positions to the saccharide ring to generate a library of modified heparin sulfate derivatives; that the first step of modification is chosen from A, B, C or D, such that when Step B is chosen, optional simultaneous or subsequent steps are one or more of E, F, G, H, I, J, K. L, M, N, O in any combination (Step E is re-N-sulfation in glucosamine of all available amino groups; Step F is re-N-acetylation in glucosamine of all available amino groups; Step G is partial re-N-sulfation in glucosamine...and Step O is complete de-O-sulfation at position 6, de N-sulfation of glucosamine, and partial de-O-sulfation of iduronate) (interpreted as undivided combinatorial mixtures); the production of a series of products such as several oligosaccharide pools from several partially digested polysaccharides (interpreted as undivided combinatorial mixtures); that in certain circumstances mixtures of several or many different heparan sulfate derivatives can be present at each position in the pattern of an array (interpreted as undivided combinatorial mixtures); the generation of library components with a range of structures as illustrated in Figure 4 (interpreted as undivided combinatorial mixtures) as shown below:

    PNG
    media_image1.png
    263
    707
    media_image1.png
    Greyscale
;
such that a set of compounds can be tested for a particular activity without knowledge of the structural features of the components of the polysaccharides as evidenced by Powell et al. (US20060240473; published October 26, 2006; paragraphs [0002]; [0005]; [0012]; [0017]-[0027]; [0058];[0075]; [0077]; [0111]; Figures 1 and 4; and pg. 14). Thus, supramolecular undivided combinatorial mixtures of substituted polysaccharide derivatives were well known, purely conventional, or routine in the art. Step IIA [YES].
In sum, when the relevant factors are analyzed, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. Accordingly, claim 3 DOES NOT qualify as eligible subject matter.  
Dependent claim(s) 16 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add anything that makes the natural product in claim 3, significantly different. For example, claim 16 encompasses the pharmaceutical composition according to claim 3, wherein the pharmaceutical composition has antiviral properties, but it does not add anything that makes the natural phenomenon in claim 3 significantly different.
In light of the above consideration and the new guidance, claims 3 and 16 are non-statutory.  This rejection is newly recited as necessitated by the new Guidance set forth in the Memorandum of July 30, 2015 updating the June 25, 2014 guidance (see June 25, 2014 memorandum from Deputy Commissioner for Patent Examination Policy Andrew Hirshfeld titled Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. (Alice Corp. Preliminary Examination Instructions) and the Revised Patent Subject Matter Eligibility Guidance (See, Federal Register, vol. 84, No. 4, January 7, 2019).

Response to Arguments
Applicant’s arguments filed April 28, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant asserts that after chemical modification of the polysaccharide with at least two covalent modifying agents, the modified polysaccharide is no longer a naturally occurring material (Applicant Remarks, pg. 9, first full paragraph); (b) the modification reaction is a combinatorial reaction under conditions selected to create a maximal number of different reaction products, based upon the various possible modification sites on the polysaccharide that are modified by a first covalent modifying agent and a second covalent modifying agent (Applicant Remarks, pg. 10, first full paragraph); (c) as shown in Examples 2 and 5, and Table 2 of the Specification, the use of mixture K2K results in rat wounds being “almost 2 times faster to heal” compared to either a control of the use of CELOX, and there is no evidence that naturally-occurring polysaccharides can exhibit the type and magnitude of therapeutic effects exhibited by the claimed compositions (Applicant Remarks, pg. 11, third and fourth full paragraphs); and (d) the combinatorial mixture of substituted polysaccharide derivatives exhibit a substantially different chemical identity and structural organization that naturally-occurring polysaccharides (Applicant Remarks, pg. 12, first partial paragraph).
Regarding (a), Applicant’s assertion that after chemical modification of the polysaccharide with at least two covalent modifying agents, the modified polysaccharide is no longer a naturally occurring material, is not persuasive. As an initial matter, the Examiner notes that instant claim 3 is very broadly recited, such that no particular pharmaceutical compositions, mixtures, polysaccharide derivatives, supramolecular structures, covalent modifiers, selected conditions, biological activity, and maximal number of combinations of something is recited in instant claim 3. Additionally, polysaccharides such as, for example, aminoglycoside antibiotics, can comprise two or more sites for covalent modification. As noted in the rejection of record, the claims are drawn to supramolecular undivided combinatorial mixture of substituted polysaccharide derivatives, such that the claims encompass naturally occurring products and/or non-naturally occurring products which do not possess markedly different characteristics such as different biological or pharmacological functions or activities, chemical or physical properties and/or structure/function and form from naturally occurring mixtures of substituted polysaccharide derivatives. As previously noted supra, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself; and the patentability of a product does not depend on its method of production. Applicant is remined that naturally occurring and/or non-naturally occurring supramolecular undivided combinatorial mixtures of polysaccharide derivatives can clearly encompass synthetically modified polysaccharides and/or their derivatives; and that naturally occurring and/or non-naturally occurring polysaccharides or polysaccharide derivatives (e.g., synthetic antibiotics administered to a subject, ingested from food or drink, taken as a supplement, etc.) can clearly be modified naturally within the body of a subject (e.g., anabolic synthesis, epimerization, acylation, dehydration, hydrolysis, condensation, etc.). Thus, the claims remain rejected for the reasons of record.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that the determination of patentability is based on the product itself; and the patentability of a product does not depend on its method of production. Moreover, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Additionally, as noted supra, many of the terms recited in instant claim 3 are indefinite as discussed supra. Applicant’s assertion that the modification reaction is a combinatorial reaction under conditions selected to create a maximal number of different reaction products, based upon the various possible modification sites on the polysaccharide that are modified by a first covalent modifying agent and a second covalent modifying agent, is not found persuasive. As an initial matter, it is noted that instant claim 3 does not recite a combinatorial reaction; conditions selected to create a maximal number of different reaction products; modification sites on the polysaccharide; a first covalent modifying agent and/or a second covalent modifying agent, such that these features are not limitations required by instant claim 3. Thus, the claims remain rejected for the reasons already of record.
Regarding (c) and (d), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the broadness of instant claim 3; that the determination of patentability is based on the product itself; and the patentability of a product does not depend on its method of production; and that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Moreover, in accordance with MPEP 2114(II), "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, in accordance with MPEP 2114 and 2115: a statement of intended use does not qualify or distinguish the structural apparatus claimed over a reference. In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself. See In re Casey, 370 F.2d 576, 580, 152 USPQ 235, 238 (CCPA 1967); In re Yanush, 477 F.2d, 958, 959, 177 USPQ 705, 706 (CCPA 1973); and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Additionally, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01(II) states that; "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  Applicant’s assertion that as shown in Examples 2 and 5, and Table 2 of the Specification, the use of mixture K2K results in rat wounds being “almost 2 times faster to heal” compared to either a control of the use of CELOX, and there is no evidence that naturally-occurring polysaccharides can exhibit the type and magnitude of therapeutic effects exhibited by the claimed compositions; and that the combinatorial mixture of substituted polysaccharide derivatives exhibit a substantially different chemical identity and structural organization that naturally-occurring polysaccharides, is not persuasive because Applicant is describing an intended use of the pharmaceutical composition recited in instant claim 3. Moreover, although examples 2 and 5, and Table 2 of the Specification appear to describe the use of a mixture of the invention, limitations from the specification are not read into the claims. It is noted that instant claim 3 does not recite does not recite any specific structures for the supramolecular undivided combinatorial mixture of substituted polysaccharide derivatives, a K2K mixture, that the mixture results in rat wounds being “almost 2 times faster to heal” compared to either a control of the use of CELOX, therapeutic effect, magnitude of therapeutic effect, any particular chemical identity, and/or any specific structural organization. Furthermore, consistent with MPEP 2112.01(II), any pharmaceutical composition that meet the limitations of instant claim 3 will have the same properties (e.g., will be biologically active), chemical identity and/or structural organization including the same properties as exhibited by the K2K mixture; as well as, the mixtures as taught by Soon-Shiong et al., Cui et al., Powell et al., and Zhang et al. Thus, the claims remain rejected for the reasons of record.

Claim Rejections - 35 USC § 102
(1)	 The rejection of claims 3 and 16 is maintained under 35 U.S.C. 102(a1) as being anticipated by Cui et al. (Journal of Indian Microbiology Biotechnology, 2007, 34, 393-402; of record).
Regarding claims 3 and 16, Cui et al. teach that protein-bound polysaccharides of Coriolus versicolor (CPS) have been reported to stimulate overall immune functions against cancers and various infectious diseases by activating specific cell functions, such that isolate WR-74 and a patented strain of CPS (ATCC-20545) were compared in a study, such that glucose was the dominant sugar in both EPS and IPS, and the polymers consisted of three molecular weight fractions ranging from 2 x 106 to 3 x 103 Da; and that both EPS and IPS were able to significantly induce cytokine production (interleukin 12 and  interferon) in murine splenocytes in vitro (interpreted as a biologically active polysaccharides, claim 3) (Abstract). Cui et al. teach that the biopolymers produced by Coriolus versicolor are protein-bound polysaccharides (CPS) that are known to display a wide range of biological activities such as anti-cancer agents, immunopotentiators, and biological response modifiers through the activation of the overall immune function by enhancing proliferation of T- and B-lymphocytes and the cytotoxic activity of NK cells to inhibit attacks from pathogens or growth of various cancers (interpreted as biologically active supramolecular undivided combinatorial mixture of substituted polysaccharide derivatives with at least two covalent modifiers, claims 3 and 16) (pg. 393, col 2, last full paragraph). Cui et al. teach that a modified airlift bioreactor with two impellers was used for the submerged-culture fermentation of the mycelia, wherein the growth medium consisted of glucose and yeast extract (interpreted as biologically active supramolecular undivided combinatorial mixture of substituted polysaccharide derivatives with at least two covalent modifiers, claim 3) (pg. 394, col 2; first full paragraph, lines 1-4; and pg. 394, col 2; last partial paragraph, lines 1-2). Cui et al. teach that the biomass was collected by filtration of the fermented broth (interpreted as comprising biologically active supramolecular undivided combinatorial mixture of substituted polysaccharide derivatives with at least two covalent modifiers, claim 3) (pg. 395, col 1; third full paragraph). Cui et al. teach that mycelial biomass from fermentation broth was separated by centrifugation and the supernatant added to four volumes of ethanol to precipitate extracellular polysaccharide (EPS), which was recovered and freeze-dried, such that the mycelial biomass pellet was heated in water to 90oC to release the intracellular polysaccharide (IPS) (interpreting EPS and IPS as combinatorial mixtures of polysaccharides; and interpreting EPS and IPS as the whole combinatorial mixture as part of the pharmaceutical composition, claims 3 and 16) (pg. 395, col 2; first full paragraph, lines 1-8). Cui et al. teach that freeze-dried samples of EPS and IPS were redispersed in trifluoroacetic acid and heated such that hydrolyzed samples were evaporated and sugar components of the polysaccharides were determined using a Waters HPLC platform (interpreted as combinatorial mixtures of derivatives of polysaccharides; and the whole combinatorial mixture is part of the pharmaceutical composition, claims 3 and 16) (pg. 396, col 1; first full paragraph). Cui et al. teach a comparison of metabolic profiles of strains ATCC-20545 and Wr-74 in Figure 3 in terms of the (a) amount of reducing sugar utilized and changes in pH of the growth media during fermentation; (b) amount of EPS and IPS produced; and (c) EPS yield and IPS yield based on biomass; and (d) EPS yield based on sugar utilized; wherein minor sugars included galactose, rhamnose, mannose, xylose, fucose and arabinose (interpreted as biologically active supramolecular undivided combinatorial mixture of substituted polysaccharide derivatives with at least two covalent modifiers, claim 3) (pg. 398, col 1, first full paragraph; and Figure 3). Cui et al. teach that each sample was serially diluted, and the polysaccharide samples (each in triplicate) were transferred into a 96-well plate, wherein each well contained sample, cell suspension and stimulant solution, such that for interleukin-12 (IL-12) induction, the stimulant used in one of the 96-well plate was Staphylococcus aureus strain Cowan, while the stimulant in another plate was gamma interferons (INF-) (interpreted as biologically active supramolecular undivided combinatorial mixture of substituted polysaccharide derivatives with at least two covalent modifiers; interpreting 96-well plate as a pharmaceutical composition; and the whole combinatorial mixture is part of the pharmaceutical composition, claims 3 and 16) (pg. 396, col 2; last partial paragraph; and pg. 397, col 1, first partial paragraph). Cui et al. teach that the amino acid composition of the protein content of EPS and IPS indicated that IPS samples from ATCC-20545 and Wr-74 contained higher levels of amino acids than the EPS samples, wherein amino acids in IPS include lysine (interpreted as comprising lysine amino acid, claim 3) (pg. 399, col 2, last partial paragraph)
Cui et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed April 28, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Cui does not teach a combinatorial mixture of substituted polysaccharide derivatives obtained by simultaneous combinatorial modification of a polysaccharide with at least two or more covalent modifiers (Applicant Remarks, pg. 14, first full paragraph).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the broadness of instant claim 3; that the determination of patentability is based on the product itself; and the patentability of a product does not depend on its method of production; and that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Moreover, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Applicant’s assertion that Cui does not teach a combinatorial mixture of substituted polysaccharide derivatives obtained by simultaneous combinatorial modification of a polysaccharide with at least two or more covalent modifiers, is not persuasive. As previously noted, the instant claims are directed to a composition of matter, wherein the determination of patentability is based on the product itself; and the patentability of a product does not depend on its method of production.
Cui et al. teach:
a comparison of metabolic profiles of strains ATCC-20545 and Wr-74 of C. versicolor (wherein
Wr-74 and C. versicolor shows physiological activities) were obtained over 7-day fermentation wherein in Figure 3 shows the (a) amount of reducing sugar utilized and changes in pH of the growth media during fermentation; (b) amount of extracellular polysaccharide (EPS) and intracellular polysaccharide (IPS) produced; and (c) EPS yield and IPS yield based on biomass; and (d) EPS yield based on sugar utilized; wherein minor sugars included galactose, rhamnose, mannose, xylose, fucose and arabinose; and that earlier studies show significant antimicrobial activity in mice (interpreted as biologically active supramolecular undivided combinatorial mixture of substituted polysaccharide derivatives with at least two covalent modifiers);

a modified airlift bioreactor with two impellers was used for the submerged-culture fermentation
of the mycelia, wherein the growth medium consisted of glucose and yeast extract; and the biomass was collected by filtration of the fermented broth (interpreted as biologically active supramolecular undivided combinatorial mixture of substituted polysaccharide derivatives with at least two covalent modifiers);

that each sample was serially diluted, and the polysaccharide samples (each in triplicate) were transferred into a 96-well plate, wherein each well contained sample, cell suspension and stimulant solution, such that for interleukin-12 (IL-12) induction, the stimulant used in one of the 96-well plate was Staphylococcus aureus strain Cowan, while the stimulant in another plate was gamma interferons (INF-) (interpreted as interpreted as supramolecular undivided combinatorial mixture of polysaccharide derivatives with at least two covalent modifiers); and

amino acids in IPS include lysine (interpreted as lysine).

Thus, Cui et al. teach all of the limitations of the claims. 



(2)	 The rejection of claims 3 and 16 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Soon-Shiong et al. (US Patent No. 5705270A, issued January 6, 1998).
Regarding claims 3 and 16, Soon-Shiong et al. teach using certain sources of energy such as light and methods of modifying certain synthetic an naturally occurring biocompatible materials to make polymerizable microcapsules containing biological material therein, composites of said polymerizable materials, and apparatus for making microcapsules containing biological cells coated with said polymerizable material or with composites thereof, such that the invention relates to drug delivery systems; as well as, bio-adhesives and wound dressings (interpreted as pharmaceutical composition containing biologically active combinatorial derivatives of polysaccharides; and where the whole combinatorial mixture is part of the pharmaceutical composition, claims 3 and 16) (col 3, lines 6-18). Soon-Shiong et al. teach a process of synthesizing a polymerizable biocompatible material comprises chemically modifying biocompatible material selected from a lipid, polycation or polysaccharide having a reactive functionality thereon, and then contacting the resulting modified biocompatible material with a free radical initiating system under free radical producing conditions, wherein reactive functionalities contemplated include hydroxyl, carboxyl, primary or secondary amine, aldehyde, ketone or ester groups, such that these groups are required in order to introduce at these sites, the appropriate polymerizable substituent (interpreted as polysaccharides comprising sites of modification) (col 6, lines 44-54). Soon-Shiong et al. teach that examples of biocompatible materials include polysaccharides such as alginate, high M-content alginates, polymannuronic acid, poly-mannuronates, hyaluronic acid, chitosan, chitin, cellulose, starch, glycogen, guar gum, locust bean gum, dextran, levan, inulin, cyclodextran, agarose, xanthan gum, carageenan, heparin, pectin, gellan gum, scleroglucan, and the like; polycations such as polyamino acids [e.g., polyhistidine, polylysine, polyornithine, polyarginine, polyalanine-polylysine, poly(histidine, glutamic acid), polyalanine-polylysine, poly(phenylalanine, glutamic acid), poly(tyrosine, glutamic acid)-polyalanine-polylysine, collagen, gelatin, and the like]; random copolymers of: arginine with tryptophan, tyrosine or serine; glutamic acid with lysine; glutamic acid with lysine, ornithine, or mixtures thereof; and the like; polymers containing primary amine groups, secondary amine groups, tertiary amine groups or pyridinyl nitrogens, such as polyethyleneimine, polyallylamine, polyetheramine, polyvinylpyridine, and the like; and lipids such as phosphatidylethanolamine, phosphatidylserine, phosphatidylinositol, phosphatidylglycerol, dilaurylphosphatidic acid, dipalmitoyl phosphatidyl glycerol, and the like (interpreted as combinatorial derivatives of polysaccharides comprising lysine, claims 3 and 16) (col 6, lines 55-67; and col 7, lines 1-10).
Soon-Shiong et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed April 28, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the chemical reactions of Soon-Shiong are not intended to create a combinatorial mixture of discrete and different modified polysaccharides (Applicant Remarks, pg. 15, fourth full paragraph); (b) the microcapsules of Soon-Shiong do not correspond to a combinatorial mixture as they are not prepared under conditions selected to result in a maximal number of different combinatorial products; and the microcapsules do not possess their own biological activity (Applicant Remarks, pg. 16, first full paragraph).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the broadness of instant claim 31; that the determination of patentability is based on the product itself; and the patentability of a product does not depend on its method of production; that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims; and the claimed and prior art products are identical or substantially identical in structure or composition. Applicant’s assertion that the chemical reactions of Soon-Shiong are not intended to create a combinatorial mixture of discrete and different modified polysaccharides, is not found persuasive. The Examiner notes that instant claim 3 does not recite a combinatorial mixture of discrete and different modified polysaccharides. Thus, the claims remain rejected for the reasons of record.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that the determination of patentability is based on the product itself; and the patentability of a product does not depend on its method of production; that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims; and MPEP 2114(II) indicating that an aapparatus claims cover what a device is, not what a device does, such that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Applicant’s assertion that the microcapsules of Soon-Shiong do not correspond to a combinatorial mixture as they are not prepared under conditions selected to result in a maximal number of different combinatorial products; and the microcapsules do not possess their own biological activity, is not found persuasive. Again, it is noted that in a product-by-process claims, determination of patentability is based on the product itself; and the patentability of a product does not depend on its method of production. Moreover, the Examiner notes that instant claim 3 does not recite any particular reaction conditions, any specific characteristics of the combinatorial mixture, and/or the generation of a maximal number of different combinatorial products. Thus, the claims remain rejected for the reasons of record. Soon-Shiong et al. teach:
a process of synthesizing a polymerizable biocompatible material comprises chemically
modifying biocompatible material selected from a lipid, polycation or polysaccharide having a reactive functionality thereon, and then contacting the resulting modified biocompatible material with a free radical initiating system under free radical producing conditions, wherein reactive functionalities contemplated include hydroxyl, carboxyl, primary or secondary amine, aldehyde, ketone or ester groups, such that these groups are required in order to introduce at these sites, the appropriate polymerizable substituent (interpreted as supramolecular undivided combinatorial mixture of polysaccharide derivatives with at least two covalent modifiers);

making microcapsules containing biological cells coated with said polymerizable material
or with composites thereof, such that the invention relates to drug delivery systems; as well as, bio-adhesives and wound dressings (interpreted as biologically active supramolecular undivided combinatorial mixture of polysaccharide derivatives with at least two covalent modifiers);

that examples of biocompatible materials include polysaccharides such as alginate, high M
content alginates, polymannuronic acid, poly-mannuronates, hyaluronic acid, chitosan, chitin, cellulose, starch, glycogen, guar gum, locust bean gum, dextran, levan, inulin, cyclodextran, agarose, xanthan gum, carageenan, heparin, pectin, gellan gum, scleroglucan, and the like; polycations such as polyamino acids [e.g., polyhistidine, polylysine, polyornithine, polyarginine, polyalanine-polylysine, poly(histidine, glutamic acid), polyalanine-polylysine, poly(phenylalanine, glutamic acid), poly(tyrosine, glutamic acid)-polyalanine-polylysine, collagen, gelatin, and the like]; random copolymers of: arginine with tryptophan, tyrosine or serine; glutamic acid with lysine; glutamic acid with lysine, ornithine, or mixtures thereof; and the like; polymers containing primary amine groups, secondary amine groups, tertiary amine groups or pyridinyl nitrogens, such as polyethyleneimine, polyallylamine, polyetheramine, polyvinylpyridine, and the like; and lipids such as phosphatidylethanolamine, phosphatidylserine, phosphatidylinositol, phosphatidylglycerol, dilaurylphosphatidic acid, dipalmitoyl phosphatidyl glycerol, and the like (interpreted as encompassing biologically active supramolecular undivided combinatorial mixture of polysaccharide derivatives with at least two covalent modifiers; and comprising lysine).

Thus, Soon-Shiong et al. teach all of the limitations of the claims.

Conclusion
Claims 3 and 16 remain rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of 
the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639